Citation Nr: 1333976	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-37 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a personal hearing before the Board in Washington D.C.; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2013).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2005 RO rating decision denied the Veteran's claim for entitlement to service connection for a knee disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in January 2005 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision which denied service connection for a knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for a right knee disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis 

The Board finds that the Veteran's claim for entitlement to service connection for a right knee disability is based upon the same factual basis as his original claim of entitlement to service connection which was denied in the January 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. § 3.303(a) (2013).

The Veteran's initial claim for entitlement to service connection for an unspecified knee disability was denied by a RO rating decision dated January 2005.  The evidence of record at the time of the January 2005 rating decision included the Veteran's November 2004 Application for Compensation and Pension, and his service treatment records (STRs).  The January 2005 RO rating decision indicated that the basis for the RO's denial was that there was no evidence of a current knee disability.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

In July 2008, the Veteran filed a claim for service connection for a knee disability, specifying the right knee.  This claim was denied in a rating decision dated September 2008 because the RO found that there was no evidence of a chronic injury in service or evidence that the Veteran's right knee pain was related to service.  In May 2009, the Veteran submitted additional evidence within the 1 year appeal period.  The RO therefore reconsidered its decision, and in September 2009, issued an additional Rating Decision, denying the claim, finding that no new and material evidence had been submitted.  Specifically, the RO found no evidence of a current diagnosis of a knee disability that is related to service.  The Veteran appealed this decision.  

As the September 2008 decision did not become final because of the Veteran's May 2009 submission, the Board finds that the January 2005 rating decision is the last final disallowance of the claim.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).    

Since the final January 2005 rating decision, evidence associated with the claims file includes, but is not limited to, an October 2009 VA treatment note indicating knee arthralgia, an October 2009 VA treatment note indicating "some crepitus" in the right knee on range of motion, and a November 2009 VA treatment note indicating the Veteran has had chronic arthritic issues "for years" in his right knee.  This evidence is new, as it did not exist at the time of the final disallowance in 2005.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a right knee disability should be granted.  38 U.S.C.A. 
§ 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a right knee disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. 
§ 3.303(a) (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends he injured his right knee in service.  In a May 1980 treatment note in the STRs, there is a notation of "overstressed right knee (Q-Angle)" that was related to a favoring of the right ankle.  This note was not mentioned by the RO in its previous development of the case.  In a December 1982 Report of Medical History, a box is marked yes for "'Trick' or locked knee"; however, the same form also contains a note that the Veteran is "in the best of health" and a note that "the positive responses were a misunderstanding of the question, all conditions mentioned are not present".  The subsequent December 1982 Report of Medical Examination is silent as to any mention of knee disabilities.  The STRs from December 1982 were not mentioned by the RO in its previous development of the case.  The STRs are silent as to any additional mention of right knee disability and the March 1983 separation exam does not note any right knee disability.  

In an October 2009 treatment record, it is noted that the Veteran "states right knee pain chronic since leaving service".  In addition, post-service VA treatment records contain many notes relating to the Veteran's right knee, including an October 2009 VA treatment note indicating knee arthralgia, an October 2009 VA treatment note indicating "some crepitus" in the right knee on range of motion and a November 2009 VA treatment note indicating the Veteran has had chronic arthritic issues "for years" in his right knee.    

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).  

Here, the current medical evidence establishes that the veteran receives treatment for a right knee disability.  The Veteran's STRs confirm an in-service injury to the right knee.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has asserted that he has had chronic knee pain since service.  Thus, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination.  

Finally, in a December 2009 treatment record, it is noted that the Veteran has submitted an application for Social Security Disability.  However, no Social Security Administration (SSA) records have been associated with the claims file. While the evidence of record does not specifically reflect whether the referenced Social Security Disability application was related to the Veteran's right knee, the Court has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the VCAA emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2012).  Therefore, the medical records from SSA pertaining to any original award of disability benefits and any continuing award of benefits must be requested and associated with the claims file before a decision can be issued on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of any decisions, as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received must be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect must be placed in the Veteran's claims folder.  

2.  Obtain copies of updated treatment records pertaining to the Veteran's right knee, dated since April 2010.  

3.  Thereafter, afford the Veteran an appropriate VA examination of his right knee.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must identify all current right knee disabilities found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent of greater) that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

Review of the entire file is required; however attention is invited to the May 1980 note in the service treatment records relating to the Veteran's right knee.  

The examiner must provide a thorough rationale for his or her conclusion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the medical report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


